 
EXECUTION COPY
AMENDMENT NO. 1 TO POOLING AGREEMENT
 
THIS AMENDMENT NO. 1 TO POOLING AGREEMENT (this "Amendment") dated as of January
31, 2007, is entered into among Navistar Financial Retail Receivables
Corporation (the "Seller") and Navistar Financial 2006-ARC Owner Trust, as
issuer (the "Issuer").
 
RECITALS
 
A.  Seller and Issuer are parties to that certain Pooling Agreement, dated as of
September 1, 2006 (as amended, supplemented or otherwise modified through the
date hereof, the "Agreement").
 
B.  Such parties desire to amend the Agreement as hereafter set forth in
accordance with Section 5.01(b) of the Agreement.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1.  Amendments to Agreement. By its signature hereto, each party hereto hereby
agrees to the following amendments to the Agreement:
 
(a) The definition of "Principal Distribution Amount" in Part I of Appendix A of
the Agreement is amended by deleting the second proviso to such definition and
substituting therefor the following proviso:
 
"and providedfurther, that notwithstanding the foregoing, on the Final Scheduled
Distribution Date for the Notes (and on any Distribution Date thereafter), on
and after the date the Notes have been declared due and payable following an
Event of Default until such acceleration has been rescinded, and on any
Distribution Date on and after the occurrence of a Trigger Event (other than a
Trigger Event described in clause (c) of the definition of Enhancement Event),
until such Trigger Event has been waived or cured, the Principal Distribution
Amount shall not be less than the amount that is necessary to reduce the
Outstanding Amount of the Notes to zero."
 
2.  Representations and Warranties. The Seller hereby represents and warrants
that, after giving effect to this Amendment, no Event of Default has occurred
and is now continuing.
 
3.  Effect of Amendment. All provisions of the Agreement, as extended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to "this Agreement", "hereof”,
"herein" or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the

E-265

--------------------------------------------------------------------------------


 
Seller's securitization program shall be deemed to be references to the
Agreement as extended by this Amendment. This Amendment shall not be deemed to
expressly or impliedly waive, amend or supplement any provision of the Agreement
other than as set forth herein.
 
4.  Conditions Precedent. This Amendment shall become effective on the first
date written above subject to the satisfaction of the following conditions:
 
(a)  each of the Seller, the Issuer, the Indenture Trustee, the Funding Agent,
the Alternate Investor, each Conduit Investor, each Certificateholder and the
Swap Counterparty shall have executed counterparts of this Amendment;
 
(b)  each of S&P and Moody's confirms in writing to the Conduit Investors,
without regard to the financial strength of Navistar Financial Corporation for
the ratings of the transaction, that such amendment shall not result in a
reduction or withdrawal of its rating on the Commercial Paper issued by such
Conduit Investors;
 
(c)  delivery to each Trustee of (a) an Opinion of Counsel described in Section
5.02(i) of the Agreement and (b) an opinion of counsel stating that the
execution of such amendment is authorized or provided by the Agreement and that
all conditions precedent to the execution and delivery of this Amendment have
been satisfied; and
 
    (d)  delivery to the Funding Agent by the Indenture Trustee of the substance
of this Amendment as provided to the Indenture Trustee.
 
5.  Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
 
6.  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflict of laws.
 
7.  Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.
 
8.  Limitation of Liability of the Indenture Trustee and the Owner Trustee.
 
      (a)       Notwithstanding anything contained herein to the contrary, this
Amendment has been acknowledged and accepted by LaSalle Bank, National
Association not in its individual capacity but solely as Indenture Trustee and
in no event shall LaSalle Bank, National Association have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer.

E-266

--------------------------------------------------------------------------------


 
  (b)      Notwithstanding anything contained herein to the contrary, this
Amendment has been executed by Chase Bank USA, National Association not in its
individual capacity but solely in its capacity as Owner Trustee and in no event
shall Chase Bank USA, National Association in its individual capacity or, except
as expressly provided in the Trust Agreement, as Owner Trustee of the Issuer
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which recourse shall be
had solely to the assets of the Issuer. For all purposes of this Agreement, in
the performance of its duties or obligations hereunder, or in the performance of
any duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of Article
VI of the Trust Agreement.
 
[Signature Pages Follow]
 
 
E-267

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written,



 
NAVISTAR FINANCIAL 2006-ARC OWNER TRUST,
 
By:  Chase Bank USA, National Association, not in its individual capacity, but
solely as Owner Trustee on behalf of the Trust
 
By:  /s/ JOHN J. CASHIN
Name:  Vice President
 
 
NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION, as Seller
 
By:  /s/ KRISTIN L MORAN
Name:  Kristin L Moran
Title:    V.P., & General Counsel
 



 
E-268

--------------------------------------------------------------------------------



Consent to, Acknowledge and Accept:
 
LASALLE BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
indenture Trustee
 
By:   /s/ TIMOTHY E. CUTSINGER
Title:     Assistant Vice President
 
 
ABN AMRO BANK, N.V., as Funding Agent and Alternate Investor
 
By:   /s/ DAVID J. DONOFRIO
Title:     Director
 
By:   /s/ BRANDY HAN
Title:     Vice President
 
 
AMSTERDAM FUNDING CORPORATION, as Conduit Investor
 
By:   /s/ BERNARD J. ANGELO
Title:     Vice President
 
 
NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION, as Certificateholder
 
By:  /s/ KRISTIN L MORAN
Name:  Kristin L Moran
Title:    V.P., & General Counsel
 
 


E-269

--------------------------------------------------------------------------------



LASALLE BANK NATIONAL ASSOCIATION, as swap Counterparty
 
By:   /s/ FREDRICK P. ENGLER
Title:     Senior Vice President
 

 
 
E-270

--------------------------------------------------------------------------------


